IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
v. :  3:48-CR-00349
: (JUDGE MARIANI)
DOMINIQUE MICHAEL BUCKNER,
Defendant.
MEMORANDUM OPINION

 

|. INTRODUCTION AND PROCEDURAL HISTORY

Presently before the Court are the pre-trial motions of the Defendant, Dominique
Michael Buckner. (Docs. 20, 21, 22, 23, 24, 25, 26).

On October 2, 2018, a federal grand jury returned an indictment charging Buckner
with knowingly, intentionally, and unlawfully possessing with intent to distribute 28 grams
and more of cocaine base (crack) in violation of 18 U.S.C. § 841(a)(1) and 841(b)(1)(B)(iii)
(Count 1) and knowingly possessing a firearm in furtherance of a drug trafficking crime
(Count 2). (Doc. 1).

On October 31, 2018, Buckner appeared before Magistrate Judge Joseph Saporito
wherein he entered a plea of not guilty to the indictment and was ordered detained. (Docs.
17, 18). Defendant thereafter filed the following pre-trial motions (Docs. 20, 21, 22, 23, 24,
25, 26), with a consolidated supporting brief (Doc. 27), as follows:

1. Motion to Compel Disclosure of Confidential Informant (Doc. 20);

2. Motion for Discovery Pursuant to Rule 16 (Doc. 21);
3. Motion for Grand Jury Transcripts (Doc. 22);
4, Motion for Disclosure Pursuant to Rules 404(b) and 609 of Federal Rules of
Evidence (Doc. 23);

5. Motion for Disclosure Pursuant to Federal Rule of Evidence 807 (Doc. 24);

Motion for Bill of Particulars (Doc. 25);

7. Motion for Expert Information Pursuant to Rule 16(a)(1)(G) of the Federal Rules of
Criminal Procedure (Doc. 26).

>

The United States filed a brief in response to each of Defendant's motions (Docs. 39,
40, 41, 42, 43, 44, 45). Defendant did not file any reply brief.

The Court will address Defendant's pre-trial motions in turn.

Il. ANALYSIS
A. Motion to Compel Disclosure of Confidential Informant (Doc. 20)

Defendant's first motion asserts that he “believe[s] that there are numerous
confidential informants and/or cooperating witnesses involved in” this case and requests
that the Court order the Government to disclose the identities of these individuals “to aid him
in support of the Pre-Trial Motions as well as at trial.” (Doc. 20).

Relying in large part on Roviaro v. United States, 353 U.S. 53 (1957), Defendant
asserts that he is entitled to the disclosure of information pertaining to any confidential
informants in this case. (Doc. 27, at 2-6).

In Roviaro, the Supreme Court found that “[w]here the disclosure of an informer’s
identity, or of the contents of his communication, is relevant and helpful to the defense of an
accused, or is essential to a fair determination of a cause, the privilege must give way.” 353
U.S. at 60-61. Nonetheless, “no fixed rule with respect to disclosure [of the identity of an

informant] is justifiable.” Instead,
[tlhe problem is one that calls for balancing the public interest in protecting the
flow of information against the individual's right to prepare his defense. Whether
a proper balance renders nondisclosure erroneous must depend on the
particular circumstances of each case, taking into consideration the crime
charged, the possible defenses, the possible significance of the informer's
testimony, and other relevant factors.

Id. at 62.

A decade later, in McCray v. Illinois, the Supreme Court again addressed the
privilege against disclosure of the identity of persons supplying the Government with
information concerning the commission of crimes and set forth the reason for this privilege:

Communications of this kind ought to receive encouragement. They are
discouraged if the informer’s identity is disclosed. Whether an informer is
motivated by good citizenship, promise of leniency or prospect of pecuniary
reward, he will usually condition his cooperation on an assurance of anonymity
— to protect himself and his family from harm, to preclude adverse social
reactions and to avoid the risk of defamation or malicious prosecution actions
against him. The government also has an interest in nondisclosure of the
identity of informers. Law enforcement officers often depend upon professional
informers to furnish them with a flow of information about criminal activities.
Revelation of the dual role played by such persons ends their usefulness to the
government and discourages others from entering into a like relationship.

That the government has this privilege is well established and its soundness
cannot be questioned.

McCray v. Illinois, 386 U.S. 300, 308 (1967) (quoting 8 Wigmore, Evidence § 2374
(McNaughton rev. 1961)).

Prior to engaging in the Roviaro balancing test, the defendant has the burden of
setting forth and establishing a specific need for disclosure of the identity of the confidential

informant. See United States v. Jiles, 658 F.2d 194, 197-198 (3d Cir. 1981) (stating that
‘the first step in determining whether the identity of an informant must be disclosed is to
ascertain what need, if any, the defendant has alleged for disclosure”, and that this burden
to show the need for disclosure is on the defendant, and the “second part of the ‘Roviaro
test' requires a balancing of the [Defendant's] interest in disclosure against the
Government's interest in maintaining the confidentiality of its informant.”). In meeting its
burden, the defendant may not merely rely on speculation or vague assertions. See U.S. v.
Bazzano, 712 F.2d 826, 839 (3d Cir. 1983) (“[Defendant’s] argument, as to why the identity
of the informant here would be useful, is vague. ‘[MJere speculation as to the usefulness of
the informant's testimony to the defendant is insufficient to justify disclosure of his identity.’
So far as appears, the informant's role in this case was nothing more than that of allegedly
providing the police with probable cause for conducting their search. . . . The evidence of
[Defendant's] guilt consisted primarily of the physical evidence seized during the search.
Where an informant's role was in validating a search, disclosure of his identity is not
required. [Defendant] has failed to present a convincing argument that the informant played
any more important role in the Government's case or in his defense.” (internal citations
omitted)); viles, 658 F.2d at 197 (“The mere speculation that an eyewitness may have some
evidence helpful to defendant's case is not sufficient to show the specific need required by
Roviaro."); United States v. Brenneman, 455 F.2d 809, 811 (3d Cir. 1972) (Finding

unpersuasive Defendant's “speculation that testimony or information from the informant
might have been used to impeach or cross-examine [a witness] and ‘might even have led to
the [defendant's] being able to raise the issue of entrapment”).

Further, “[w]hile the Government has a privilege to withhold the identity of
confidential informants, a defendant can overcome this privilege if he demonstrates that
disclosure is relevant and helpful to [his] defense or is essential to a fair determination of his
guilt.” United States v. Gatlin, 613 F.3d 374, 379-380 (3d Cir. 2010) (internal quotation
marks omitted) (finding that Defendant “did not carry his burden of demonstrating that
disclosure was relevant to his defense; rather, his defense theory merely indicated a hope
that the informant's identity would be helpful.”).

Here, Defendant states that “[dliscovery and investigation in the present case has
revealed that there are potentially multiple confidential informants involved” and that “[t]hese
unknown/informants/witnesses are expected to testify or provide information that may be
introduced at trial to the issues of substantive guilt or be attributed to the Defendant for
sentencing purposes.” (Doc. 27, at 4). However, in response to Defendant’s motion, the
Government succinctly explains:

As is clear from disclosure of police reports to the defense, the instant

investigation was initiated when police received information from the

defendant's mother that he was present at her residence. The case was not
initiated by a confidential source. The government is not foreclosing the
possible use of the “historical” confidential informants at trial, if his or her
testimony is relevant and admissible. However, the above description as to the
origin of the investigation is proffered to suggest that the motion for disclosure
of the informants’ identity is misplaced. There is no confidential source to

provide. Even if there where, the defendant sets forth no specific need for the
identities of confidential informants beyond speculation and a general desire

5
for such information. See United States v. Jiles, 658 F.2d 194, 196 (3d Cir.
1981)...

(Doc. 39, at 3-4)(emphasis added). Defendant has not filed a Reply brief setting forth any
argument or evidence to contradict the Government's assertion that there “is no confidential
source to be provided” or to explain why he believes there are any confidential informants
who may provide evidence of Buckner’s substantive guilt.

Regardless, even assuming that there are one or more confidential informants in this
case, the Defendant has failed to explain any specific need for this information or basis for
his request. Rather, the Defendant's brief consists largely of the law applicable to when the
identity of a confidential informant should be revealed, and the reasons therefor, but fails to
ever mention Buckner or the specific facts of this case. Defendant’s brief thus consists of
nothing more than unpersuasive and vague speculation that the information requested may
be useful to the defendant and he is thus legally entitled to it. As the Third Circuit has made
clear, a defense theory which “merely indicate[s] a hope that the informant’s identity would
be helpful” is insufficient to demonstrate that the disclosure of the informant's identity would
be relevant and helpful to the defense or is essential to a fair determination of the case.
Gatlin, 613 F.3d at 380; see also, United States v. Brown, 3 F.3d 673, 679 (3d Cir. 1993) (“A

defendant who merely hopes (without showing a likelihood) that disclosure will lead to

 

‘ As the Court sets forth when addressing other pre-trial motions filed by the Defendant, infra, it
appears that counsel often incorporated portions of briefs from other criminal cases when completing his
brief in the present case, and thus inadvertently left arguments in his current brief which are inapplicable to
this case.

6
evidence supporting suppression has not shown that disclosure will be “relevant and helpful
to the defense . . . or is essential to a fair determination” of the case, Rovario, 353 U.S. at
60-61....”).

For the above-discussed reasons, Defendant’s Motion to Compel Disclosure of
Confidential Informant (Doc. 20) will be denied.

B. Motion for Discovery Pursuant to Rule 16 (Doc. 21)

Defendant next requests “discovery, inspection, and disclosure’ of the following
evidence pursuant to Federal Rule of Criminal Procedure 16: (1) statement(s) of the
defendant; (2) Defendant's prior record; (3) documents and tangible objects; (4) reports of
examinations and tests; (5) Rule 16(a)(1)(E) documents; and (6) co-defendant and/or co-
conspirator statements.? (Doc. 21).

Pursuant to Federal Rule of Criminal Procedure 16, upon a defendant's request and
subject to certain limitations, the Government must disclose information to the defendant,
including in relevant part, Defendant's oral statement(s), Defendant’s written or recorded
statement(s), Defendant's prior criminal record, documents and objects (such as books,

papers, documents, data, photographs, tangible objects, buildings or places), and reports of

 

2 Defendant re-iterates his request for any co-conspirator statements in his supporting brief. (Doc.
27, at 9-10). However, Defendant is not charged with a conspiracy. Nor are there any co-defendants in this
case despite Defendant's request for any co-defendant statements. The Court will therefore deny
Defendant's motion as to his request for co-defendant and/or co-conspirator statements without further
discussion. Nonetheless, we note that the “[dlistrict courts of the Third Circuit have consistently held
that Rule 16 does not provide for the discovery of a co-conspirator's statement”, United States v.
Cheatham, 500 F.Supp.2d 528, 538 (W.D. Pa. 2007) (collecting cases).

7
any physical or mental examinations and any scientific test or experiment. Fed. R. Crim. P.
16(a)(1)(A)-(B), (D)-(F).

Here, the Defendant argues that it is his position “that to the extent that the
government is in possession of documents and objects responsive to the Rule 16 requests,
the Government is under a continuing duty to disclose such information to the Defendant.”
(Doc. 27, at 8). Defendant however does not assert that the Government has failed to
produce any documents and/or objects as mandated under Rule 16. In its brief in
opposition to Defendant’s motion, the Government asserts that it “is well aware of its
obligation under Federal Rules of Criminal Procedure, Rule 16” and that it “has provided
discovery to the defense, and continues to do so in accord with Rule 16.” (Doc. 40, at 3).

As Defendant has not asserted that the Government has failed to comply
with Rule 16 or the Court's Order of November 1, 2018 (Doc. 19) directing the Government
to provide the defendant with any Rule 16 material, and there is no indication that the
Government will not continue to comply with Rule 16 in the future, the Court concludes that
no further order is required and the Motion for Discovery Pursuant to Rule 16 (Doc. 21) will
be denied.

C. Motion for Grand Jury Transcripts (Doc. 22)
Defendant further moves for disclosure of Grand Jury transcripts pursuant to Federal

Rule of Criminal Procedure 6(e)(3)(C)(ii). (Doc. 22). With minimal supporting argument,
Defendant asserts that he is entitled to the transcripts as they “are necessary to effectively
prepare his defense in this matter.” (Doc. 27, at 10).

It “is settled federal policy that the grand jury system requires secrecy of grand jury
proceedings. Rule 6(e) of the Federal Rules of Criminal Procedure is intended to preserve
this norm of secrecy by preventing the disclosure of matters occurring before a grand jury.”
In re Grand Jury Matter, 682 F.2d 61, 63 (3d Cir. 1982) (internal citations omitted). Thus, a
‘party moving for court-ordered disclosure [of grand jury proceedings] bears a heavy burden
of proving to the court that ‘the material they seek is needed to avoid a possible injustice in
another judicial proceeding, that the need for disclosure is greater than the need for
continued secrecy, and that their request is structured to cover only material so needed.”
United States v. Eisenberg, 773 F.Supp. 662, 707 (D.N.J. 1991) (quoting Douglas Oil Co. v.
Petrol Stops Northwest, 441 U.S. 211, 222 (1979)). ‘The most significant factor which a
party seeking disclosure must show is ‘particularized need’ for the information.” United
States v. Giampa, 904 F.Supp. 235, 287 (D.N.J. 1995) (collecting cases). “The Supreme
Court has repeatedly stressed the wide discretion given district courts in evaluating whether
disclosure of grand jury materials would be appropriate. See, e.g., United States v. John
Doe, Inc. I, 481 U.S. 102, 116, 107 S.Ct. 1656, 95 L.Ed.2d 94 (1987).” United Kingdom v.
United States, 238 F.3d 1312, 1320 (11th Cir. 2001).

Here, Defendant has made nothing more than a generalized request for Grand Jury

transcripts, without demonstrating any particularized need for any of specific information.
Rather, Defendant has only broadly asserted that the transcripts “are necessary to
effectively prepare his defense in this matter.” (Doc. 27, at 10).

Furthermore, as the Government properly states (Doc. 41, at 3-4), disclosure of
grand jury material is addressed by the Jencks Act, 18 U.S.C. § 3500, which states that

In any criminal prosecution brought by the United States, no statement or report

in the possession of the United States which was made by a Government

witness or prospective Government witness (other than the defendant) shall be

the subject of subpoena, discovery, or inspection until said witness has testified

on direct examination in the trial of the case.
18 U.S.C. § 3500(a). The Jencks Act further defines “statement” as, in relevant part, “a
Statement, however taken or recorded, or a transcription thereof, if any, made by said
witness to a grand jury.” Id. at § 3500(e)(3). See also, Fed. R. Crim. P. 26.2; Fed. R. Crim.
P. 16(a)(2), (3) (stating that Rule 16 does not “authorize the discovery or inspection of
statements made by prospective government witnesses except as provided in 18 U.S.C. §
3500” and that disclosures by the Government required under Rule 16 do not include
“discovery or inspection of a grand jury's recorded proceedings, except as provided in Rules
6, 12(h), 16(a)(1), and 26.2.”). As the Third Circuit has made clear, “{the blunt command of
the [Jencks Act] together with the unequivocal legislative history has led to unbroken
precedent in the Courts of Appeals denying to district courts the power to compel production
of the statements of government witnesses until conclusion of direct examination at the

trial.” United States v. Murphy, 569 F.2d 771, 773 (3d Cir. 1978). See also, e.g., United

States v. Moyer, 726 F.Supp.2d 498, 513 (M.D. Pa. 2010) (denying Defendant's motion for

10
early production of material under the Jencks Act and finding that, where the Government
had agreed to provide the Jencks material three days prior to trial, “[i]t is not within the
power of the District Courts to accelerate” the Government's timetable).

Here, the law is clear that Defendant is not entitled to any disclosure of Grand Jury
transcripts until after a grand jury witness testifies on direct examination. While a district
court has discretion to order such disclosure earlier, the defendant must make a
particularized need for such information, which Buckner has failed to do. For these
reasons, the Court will deny Defendant's motion for grand jury transcripts (Doc. 22).

D. Motion for Disclosure Pursuant to Rules 404(b) and 609 of Federal Rules of
Evidence (Doc. 23)

Defendant next requests that the Court compel the Government to disclose certain
evidence pursuant to Federal Rules of Evidence 404(b) and 609. (Doc. 23). Specifically,
Defendant “submits that, under the express dictates of Rule 404(b) and Rule 609, he is
entitled to receive from the Government pre-trial notice of any other crimes, wrongs, or acts
that the Government intends to introduce at trial.” (Doc. 27).

Pursuant to Rule 404, “evidence of a crime, wrong, or other act is not admissible to
prove a person's character in order to show that on a particular occasion the person acted
in accordance with the character.” Fed. R. Evid. 404(b)(1). However, this evidence “may be
admissible for another purpose, such as proving motive, opportunity, intent, preparation,
plan, knowledge, identity, absence of mistake, or lack of accident.” /d. at 404(b)(2). “On

request by a defendant in a criminal case, the prosecutor must . . . provide reasonable

11
notice of the general nature of any such evidence that the prosecutor intends to offer at trial;
and... do so before trial — or during trial if the court, for good cause, excuses lack of
pretrial notice.” /d.3

The Rules of Evidence do not set forth a specific time frame within which the
Government must provide Rule 404(b) evidence. Rather, “[w]hat constitutes reasonable
notice in advance of trial [pursuant to Rule 404(b)] is determined by the circumstances and
complexity of the prosecution.” United States v. Johnson, 218 F.Supp.3d 454, 462
(W.D.Pa. 2016)(internal quotation marks omitted). Courts have thus frequently found that
the Government must disclose Rule 404(b) evidence no less than one to two weeks prior to
trial. See id. (ten business days); Giampa, 904 F.Supp. at 283 (two weeks); United States
v. Evangelista, 813 F.Supp. 294, 302 (D.N.J. 1993) (ten business days); United States v.
Woods, 2008 WL 2622902, at *5 (W.D.Pa. 2008) (five calendar days). See also, United
States v. Kern, 12 F.3d 122, 124 (8th Cir.1993) (finding magistrate judge’s order that “any
‘bad act’ evidence be disclosed at least fourteen days prior to trial” pursuant to Rule 404(b)
“was reasonable”); United States v. French, 974 F.2d 687, 694-695 (6th Cir. 1992) (district
court's approval of Government's one-week notice to defendant's counsel of its intent to

produce “other crimes” evidence was not an abuse of discretion under the circumstances).

 

3 In his brief in support of this motion, Defendant quotes an old version of Rule 404(b) from 1991
and relies on the Committee Note to Rule 404(b)’s amendment effective December 1, 1991 in support of
his argument. However, since that time, Rule 404 has been amended three times (2000, 2006, 2011), and
the language of Rule 404(b) has been modified.

12
Here, Bucker does not request that the 404(b) evidence be provided at any specific
time prior to trial, only asserting that he is entitled to receive this information prior to trial. In
response to the defendant's request for disclosure of evidence pursuant to Rule 404(b), the
Government admits that it “is aware of the notice requirements” of Rule 404(b). (Doc. 42, at
3). Nonetheless, this statement of “awareness” by the Government, without more, is
insufficient to meet the Rule 404(b) requirements. Rather, the Government will be ordered
to produce all Rule 404(b) evidence of which it is aware and that it intends to offer at trial no
later than ten calendar days prior to trial.

The Court turns to Defendant’s request that the Court compel the Government to
disclose any evidence it intends to use pursuant to Federal Rule of Evidence 609. Rule
609, Impeachment by Evidence of a Criminal Conviction, sets forth rules which apply to
“attacking a witness's character for truthfulness by evidence of a criminal conviction.” Fed.
R. Evid. 609(a). Although Rule 609(b) provides that if more than ten years have passed
since the witness's conviction or release from confinement, whichever is later, the party
seeking to introduce the evidence of the conviction must “give[] an adverse party
reasonable written notice of the intent to use it so that the party has a fair opportunity to
contest its use”, Fed. R. Evid. 609(b)(2), the text of Rule 609(a) provides no such notice
requirement. As a result, “the court can only order the government to provide advanced
written notice of its intent to proffer any Rule 609(b) evidence,” but not of Rule 609(a)

evidence. See United States v. Beech, 307 F.R.D. 437, 443 (W.D. Pa. 2015).

13
In the present action, the Government again asserts that it “is aware of the notice
requirements” of Rule 609 (Doc. 42, at 3), without any further specific argument. Despite
the Government's representations, the Court will order that, to the extent the Government is
aware of any evidence which falls within the ambit of Rule 609(b), it shall provide notice of
its intent to use such evidence at the same time it provides notice under Rule 404(b) — no
later than ten calendar days prior to trial.

For the afore-discussed reasons, Defendant's Motion for Disclosure Pursuant to Rules
404(b) and 609 of Federal Rules of Evidence (Doc. 23) will be granted only as limited herein.
E. Motion for Disclosure Pursuant to Federal Rule of Evidence 807 (Doc. 24)

Defendant also requests that the Court compel the Government to disclose certain
statements pursuant to Federal Rule of Evidence 807 “sufficiently in advance of the trial’.
(Doc. 24) (see also, Doc. 27, at 14-16).

Pursuant to Fed. R. Evid. 807, the “residual exception” rule:

(a) In General. Under the following conditions, a hearsay statement is not
excluded by the rule against hearsay even if the statement is not admissible
under a hearsay exception in Rule 803 or 804:
(1) the statement is supported by sufficient guarantees of trustworthiness--
after considering the totality of circumstances under which it was made and
evidence, if any, corroborating the statement; and
(2) it is more probative on the point for which it is offered than any other
evidence that the proponent can obtain through reasonable efforts.
(b) Notice. The statement is admissible only if the proponent gives an adverse
party reasonable notice of the intent to offer the statement--including its
substance and the declarant's name--so that the party has a fair opportunity to
meet it. The notice must be provided in writing before the trial or hearing--or in
any form during the trial or hearing if the court, for good cause, excuses a lack
of earlier notice.

14
Fed. R. Evid. 807 (emphasis added).4 The Third Circuit has repeatedly explained that “{t]he
residual hearsay exception is to be used only rarely, and in exceptional circumstances, and
is meant to apply only when certain exceptional guarantees of trustworthiness exist and
when high degrees of probativeness and necessity are present.” United States v.
Lawrence, 349 F.3d 109, 117 (3d Cir. 2003) (quoting Bohler-Uddeholm Am., Inc. v. Ellwood
Gp., Inc., 247 F.3d 79, 112 (3d Cir. 2001)).

With respect to the very recent issuance of the modifications to Rule 807, the
Advisory Committee has explained that:

The notice provision has been amended to make four changes in the operation
of the rule:

* First, the amendment requires the proponent to disclose the “substance” of
the statement. This term is intended to require a description that is sufficiently
specific under the circumstances to allow the opponent a fair opportunity to
meet the evidence. See Rule 103(a)(2) (requiring the party making an offer of
proof to inform the court of the “substance” of the evidence).

* Second, the prior requirement that the declarant's address must be disclosed
has been deleted. That requirement was nonsensical when the declarant was
unavailable, and unnecessary in the many cases in which the declarant's
address was known or easily obtainable. If prior disclosure of the declarant's
address is critical and cannot be obtained by the opponent through other
means, then the opponent can seek relief from the court.

* Third, the amendment requires that the pretrial notice be in writing--which is
satisfied by notice in electronic form. See Rule 101(b)(6). Requiring the notice

 

4 Rule 807, as quoted herein, was modified in April, 2019 and effective December 1, 2019, which
was after the defendant filed his motion and the Goverment responded thereto. Nonetheless, just as with
Defendant's citation to Rule 404(b), this Court must again note that Defendant's quotation of Rule 807 in
his brief was not to the 2011 version of Rule 807, but rather to the original version of Rule 807, added in,
and effective as of, 1997.

15
to be in writing provides certainty and reduces arguments about whether notice
was actually provided.

* Finally, the pretrial notice provision has been amended to provide for a good

cause exception. Most courts have applied a good cause exception under Rule

807 even though the rule in its current form does not provide for it, while some

courts have read the rule as it was written. Experience under the residual

exception has shown that a good cause exception is necessary in certain
limited situations. For example, the proponent may not become aware of the
existence of the hearsay statement until after the trial begins, or the proponent

may plan to call a witness who without warning becomes unavailable during

trial, and the proponent might then need to resort to residual hearsay.

The rule retains the requirement that the opponent receive notice in a way that

provides a fair opportunity to meet the evidence. When notice is provided

during trial after a finding of good cause, the court may need to consider
protective measures, such as a continuance, to assure that the opponent is not
prejudiced.

Fed.R.Evid. 807 advisory committee’s note to 2019 amendments.

In its response to Defendant’s motion, the Government only asserts, in two sentences,
that it “is aware of the notice requirements of’ Rule 807 and that to the extent Defendant's
motion “requests remedy not specifically afforded under the cited rule, the government
objects.” (Doc. 43, at 3). This response is again insufficient. Rule 807 specifically provides
that, absent “good cause”, the statement at issue under this residual exception is admissible
only if the adverse party is provided with “reasonable notice” of the intent to offer the
statement, including its substance and the declarant's name, before the trial or hearing.

Thus, to the extent that the Government is aware of any information responsive to the

defendant’s request pursuant to Rule 807 which has not already been provided to the

16
defendant, the Court will order the Government to provide written notice of the intent to offer
any statement pursuant to Rule 807 no later than 10 calendar days before trial.

Accordingly, for the reasons above, Defendant's Motion for Disclosure pursuant to
Rule 807 (Doc. 24) will be granted as set forth herein.

F. Motion for Bill of Particulars (Doc. 25)

The Court next turns to Defendant's motion for a bill of particulars (Doc. 25).

Federal Rule of Criminal Procedure 7 provides in relevant part that “[t]he indictment
or information must be a plain, concise, and definite written statement of the essential facts
constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). The rule further provides that
‘[t]he court may direct the government to file a bill of particulars. The defendant may move
for a bill of particulars before or within 14 days after arraignment or at a later time if the court
permits.” Fed. R. Crim. P. 7(f). “The purpose of the bill of particulars is to inform the
defendant of the nature of the charges brought against him to adequately prepare his
defense. ...” United States v. Addonizio, 451 F.2d 49, 63-64 (3d Cir. 1971). “A bill of
particulars should fulfill this function ‘when the indictment itself is too vague and indefinite
for such purposes.” /d. at 64 (quoting United States v. Haskins, 345 F.2d 111, 114 (6th Cir.
1965)). However, a bill of particulars is not designed to inquire into the legal or evidentiary
support proffered by the Government with regard to whether a defendant committed a
specific criminal act. See United States v. Leonelli, 428 F.Supp. 880 (S.D.N.Y. 1977).

“Rather, it is intended to give the defendant only that minimum amount of information

17
necessary to permit the defendant to conduct his own investigation.” United States v.
Smith, 776 F.2d 1104, 1111 (3d Cir. 1985).

"An indictment is generally deemed sufficient if it: (1) contains the elements of the
offense intended to be charged, (2) sufficiently apprises the defendant of what he must be
prepared to meet, and (3) allows the defendant to show with accuracy to what extent he
may plead a former acquittal or conviction in the event of a subsequent prosecution. An
indictment must allege more than just the essential elements of the offense.” United States
v. Vitillo, 490 F.3d 314, 321 (3d Cir. 2007) (internal citations and quotation marks omitted).

In addition, “[t]he Third Circuit has .. . emphasized that the need for a bill of
particulars is obviated in those cases where the Government supplements a detailed
charging document with substantial discovery. In ruling on a request for a bill of particulars,
the court should consider all information that has been disclosed to the defendant in the
course of the prosecution, whether or not included in the indictment.” United States v.
Hayes, 2007 WL 3085998, *1 (M.D.Pa. 2007) (citing United States v. Urban, 404 F.3d 754,
112 (3d Cir. 2004); United States v. Kenny, 462 F.2d 1205, 1212 (3d Cir. 1972)).

“[T]he granting of a bill of particulars remains a discretionary matter with the trial
court.” Addonizio, 451 F.2d at 64. “The denial of a motion for a bill of particulars does not
amount to an abuse of discretion unless the deprivation of the information sought leads to
the defendant's inability to adequately prepare his case, to avoid surprise at trial, or to avoid

the later risk of double jeopardy.” /d.

18
Despite Buckner’s assertion that “[iJn the present case, the allegations in the
Indictment are not sufficiently specific as to time, place, and individuals involved to allow the
Defendant to prepare his defense and to afford him the opportunity of a fair trial” (Doc. 27,
at 18), this statement is clearly contradicted by the contents of the Indictment. Rather, the
Indictment adequately describes the date of the alleged crimes (on or about June 17, 2017)
and their location (Luzerne County), the nature of the alleged crimes, the specific statutes
allegedly violated (21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(iii) and 18 U.S.C. § 924(c)), the
identity of the controlled substance at issue (crack cocaine), the quantity of the controlled
substance (28 grams and more), the firearm at issue (Taurus .380 caliber pistol), and the
serial number of that firearm. (See Doc. 1).

Buckner also argues that “as of the filing of [his] . . . ‘Brief’, the Government has
failed to provide meaningful discovery.” (Doc. 27, at 17). However, the Government
responds that it has provided discovery, including police and investigative reports,

laboratory reports for the presence of drugs, and other documents. (Doc. 45, at 6).§

 

5 Throughout Defendant's brief in support of his motion for a bill of particulars, counsel sets forth
arguments that are inapplicable to this case and thus appear to have been incorporated from another brief
by Defendant's counsel which addressed facts and issues unlike those in the case before this Court but
which were nonetheless inadvertently left in the present brief. It is thus difficult for this Court to ascertain
what arguments counsel! is making which truly apply to Buckner and the present action, and which
arguments counsel simply neglected to delete. For example, in support of this motion, Defendant asserts
that “[iJn this case, it can hardly be argued that the Defendant has any idea of the particulars regarding
either the indicted co-conspirator in the Indictment or her un-indicted co-conspirators.” (Doc. 27, at 17). In
this case, Buckner has not been charged with a conspiracy, there is no “indicted co-conspirator’, and the
Defendant is a male not a female. Further, Defendant argues that “[w]here several Counts in the
Indictment are specific as to persons or places and contain words such as ‘and elsewhere’, as in the case,
the defendant is entitled to specifics in response to a Motion for Bill of Particulars.” (/d. at 18). Here,
despite Defendant's argument, the Indictment does not contain the words “and elsewhere.”

19
Thus, when considering the Indictment, as well as the information that has been
disclosed to the defendant in the course of the prosecution, whether or not included in the
indictment, Hayes, 2007 WL 3085998 at *1, the Court finds that the Indictment is not too
vague and indefinite to adequately inform the defendant of the nature of the charges
brought against him to adequately prepare his defense, see Addonizio, 451 F.2d at 63-64.

Defendant's Motion for Bill of Particulars (Doc. 25) will therefore be denied.

G. Motion for Expert Information Pursuant to Rule 16(a)(1)(G) of the Federal Rules of
Criminal Procedure (Doc. 26)

Defendant’s final motion, brought pursuant to Fed. R. Crim. P. 16(a)(1)(G), requests
that the Court order the Government to provide “[a] written summary of testimony which the
Government intends to use in its case in chief at trial under Rules 702, 703, or 705 of the
Federal Rules of Evidence.” (Doc. 26).

In response to Defendant’s motion, the Government acknowledges “its obligations
under Federal Rules of Criminal Procedure, Rule 16(a)(1)(G)” and Fed. R. Evid. 702, 703,
and 705 and asserts that it “will comply with the same”. (Doc. 44, at 3). In addition, the
Government notes that it:

has provided a copy of a laboratory report generated by Forensic Scientist

Jennifer J. Libus, of the Wyoming Regional Laboratory of the Pennsylvania

State Police, Bureau of Forensic Services. That report details the scientific

examination of the substances seized from Buckner at the time of his arrest,

and the conclusions of the Forensic Scientist regarding the existence and
quantity of narcotics therein.

20
(Doc. 44, at 4). The Government asserts that “[s]hould additional expert witnesses be
identified by the government for testimony in its case in chief, the same will likewise be
disclosed to the defense in accord with the stated Rules.” (/d.).

Pursuant to Rule 16,

At the defendant's request, the government must give to the defendant a written

summary of any testimony that the government intends to use under Rules 702,

703, or 705 of the Federal Rules of Evidence during its case-in-chief at trial. If

the government requests discovery under subdivision (b)(1)(C)(ii) and the

defendant complies, the government must, at the defendant's request, give to

the defendant a written summary of testimony that the government intends to

use under Rules 702, 703, or 705 of the Federal Rules of Evidence as evidence

at trial on the issue of the defendant's mental condition. The summary provided

under this subparagraph must describe the witness's opinions, the bases and

reasons for those opinions, and the witness's qualifications.
Fed. R. Crim. P. 16(a)(1)(G).

Here, it is evident that, to the extent that Jennifer Libus is the only expert of which
the Government is currently aware whose testimony it may offer under Rules 702, 703, or
705, the Government has largely, if not entirely, complied with its obligations under Rule
16(a)(1)(G). Nonetheless, to the extent that it has not already done so, the Government
shall also provide the defendant with a copy of this expert witness's resume, including her
qualifications. See e.g., United States v. Lopez, 271 F.3d 472, 484 (3d Cir. 2001)
(assuming, without deciding, that “by not providing the expert witness's resume to the
defense until trial, and only providing the defense with a brief summary of the expert report,

the government violated the requirements of Rule 16(a).”). Furthermore, as the Government

acknowledges, should any additional expert witnesses be identified whose testimony the

21
Government intends to use in its case in chief, it is expected to timely disclose that
information to the defense in accord with the Federal rules. Defendant’s motion for expert
information will therefore be granted only as set forth, supra.
Ill. CONCLUSION
For the foregoing reasons, Defendant Dominque Buckner’s pre-trial motions (Docs.
20, 21, 22, 23, 24, 25, 26) will be granted and denied as set forth in this memorandum

opinion. A separate Order follows.

FE NU Mua,
Robert D:-Maridni
United States District Judge

22
